SIEBEL SYSTEMS, INC.
1996 EQUITY INCENTIVE PLAN
STOCK OPTION AGREEMENT

SIEBEL SYSTEMS, INC. (the "Company") is pleased to inform you that its Board of
Directors has granted you an option to purchase shares of the common stock of
the Company ("Common Stock") under the Siebel Systems, Inc. 1996 Equity
Incentive Plan (the "Plan").

The details of your option are as follows:

Optionee

: ____________________



Number of Shares

: ______________________



Exercise Price

: $ __________________ per share



Grant Date

: ______________________



Expiration Date

: ____________________, unless sooner terminated in accordance with Section 5 of
the Additional Terms and Conditions attached.



Vesting Commencement Date

: ________________



Vesting Schedule

: _________ % on ______________ anniversary of the Vesting Commencement Date and
                    _____________ % each ______________anniversary thereafter
until fully vested.



                    Vesting is subject to termination under the circumstances
set forth in the attached Additional Terms and Conditions.

Tax Qualification

: This option ____ is/____ is not intended to qualify for the federal income tax
benefits available to an "incentive stock option" within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended.



Additional Terms and Optionee's Acknowledgements

: This option is subject to all of the terms and conditions of the Additional
Terms and Conditions attached hereto. The undersigned optionee acknowledges
receipt of this Option Agreement and the Additional Terms and Conditions (with
exhibits referred to therein), and understands and agrees to all terms contained
therein. Optionee further acknowledges that as of the date of grant of this
option, this Option Agreement, together with the Additional Terms and
Conditions, set forth the entire understanding between optionee and the Company
regarding the acquisition of stock in the Company and supersedes all prior oral
and written agreements on that subject with the exception of (i) the option
agreements previously granted and delivered to optionee under the Plan
(including predecessors to the Plan), and (ii) the following other agreements:



Other Agreements:

___________________________
                                     ___________________________
                                     ___________________________



SIEBEL SYSTEMS, INC.

OPTIONEE: ___________________________

By: __________________________________

__________________________________

 

Signature

Name: _________________________________

 

Date: _________________________________

Date: _________________________________




--------------------------------------------------------------------------------




SIEBEL SYSTEMS, INC.
1996 EQUITY INCENTIVE PLAN
INCENTIVE STOCK OPTION AGREEMENT

ADDITIONAL TERMS AND CONDITIONS

 

1. Method of Payment. Payment of the exercise price per share is due in full
upon exercise of all or any part of this option. You may make payment of the
exercise price under one or a combination of the following alternatives:

a. Payment of the exercise price per share in cash or check at the time of
exercise;

b. Payment with an executed promissory note in the amount of the exercise price
per share, if so determined by the officers of the Company. All amounts due
under the note will be payable no later than three (3) years following the time
of exercise, or upon your earlier termination of service with the Company and
its parent and subsidiary corporations (as defined in Section 424 of the Code
and hereinafter referred to as an "Affiliate"). The note will bear interest at
the minimum rate established by the Internal Revenue Code (the "Code") necessary
to avoid the treatment as interest under any applicable provisions of the Code
of any portion of any amounts other than amounts stated to be interest under the
note. The note will be secured by a pledge of the Company's common stock
("Common Stock") purchased with the note. The forms to be used for the
promissory note and the pledge of shares and any additional documentation shall
be determined by and be satisfactory to the Company;

c. If at the time of exercise, the Common Stock is publicly traded and quoted
regularly in the Wall Street Journal, payment with shares of Common Stock you
already own. The shares of Common Stock (i) will be valued at its fair market
value on the date of exercise, (ii) if originally acquired from the Company,
must have been held for the period required to avoid a charge to the Company's
reported earnings, and (iii) must be owned free and clear of any liens, claims,
encumbrances or security interests;

d. This option may also be exercised as part of a program developed under
Regulation T as promulgated by the Federal Reserve Board which results in the
receipt of cash (or a check) by the Company before Common Stock is issued or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds before Common Stock is issued; or

e. Payment by a combination of the methods of payment listed in subparagraph
1.a. through 1.d. above.

2. No Exercise of Unvested Shares. This option does not permit exercise with
respect to any unvested shares.

3. Whole Shares. You may exercise this option only for whole shares and the
Company shall be under no obligation to issue any fractional shares of Common
Stock to you.

4. Securities Law Compliance. Notwithstanding anything to the contrary contained
in this option, this option may not be exercised unless the shares issuable upon
exercise of this option are then registered under the Securities Act of 1933, as
amended (the "Securities Act") or, if the shares are not registered at that
time, the Company has determined that the exercise and issuance would be exempt
from the registration requirements of the Securities Act.

5. Term of Option. The term of this option begins on the date you were granted
this option and terminates on the Expiration Date set forth in the Agreement,
unless it terminates sooner for reasons described below. You may not, under any
circumstances, exercise this option after the Expiration Date. By delivering
written notice to the Company, in a form satisfactory to the Company, you may
designate a third party who, in the event of your death, shall thereafter be
entitled to exercise this option.

This option will terminate prior to the end of its term if your Continuous
Status as an Employee, Director or Consultant with the Company or any Affiliate
is terminated for any reason or for no reason. Your option will then terminate
three (3) months after the date on which you are no longer providing services to
the Company or any Affiliate unless one of the following circumstances exists:

a.

Your termination of service is due to your permanent and total disability
(within the meaning of Section 422(c)(6) of the Code). This option will then
terminate on the earlier of the Expiration Date or twelve (12) months following
the termination of your Continuous Status as an Employee, Director or
Consultant.



b.

Your termination of service is due to your death. This option will then
terminate on the earlier of the Expiration Date or twelve (12) months after your
death.



c.

If during any part of the three (3)-month period described above, you may not
exercise your option solely because of the condition described in paragraph 4
above, then your option will not terminate until the earlier of the Expiration
Date or until this option shall become exercisable for a period of three (3)
months after the termination of your Continuous Status as an Employee, Director
or Consultant.



d.

If your exercise of the option within three (3) months after termination of your
Continuous Status as an Employee, Director or Consultant with the Company and
any Affiliate will result in liability under Section 16(b) of the Securities
Exchange Act of 1934, as amended, then your option will terminate on the earlier
of (i) the Expiration Date, (ii) the tenth (10th) day after the last date on
which your exercise would result in such liability or (iii) six (6) months and
ten (10) days after the termination of your Continuous Status as an Employee,
Director or Consultant with the Company and any Affiliate.



To obtain the federal income tax advantages associated with an incentive stock
option, the Code requires that at all times beginning on the date of grant of
the option and ending on the day three (3) months before the date of the
option's exercise, you must be an employee of the Company or an Affiliate,
except in the event of your death or disability. The Company has provided for
continued vesting or extended exercisability for your option under certain
circumstances for your benefit, but cannot guarantee that your option will
necessarily be treated as an incentive stock option if you provide services to
the Company or an Affiliate as a consultant or exercise your option more than
three (3) months after the date your employment with the Company or an Affiliate
terminates.

6. Exercise of Option.

a. This option may not be exercised before the date on which the shareholders of
the Company have approved the Plan under which this option is granted.

b. You may exercise this option to the extent specified above by delivering the
Notice of Exercise attached to this option as an exhibit together with the
exercise price to the Secretary of the Company, or another person designated by
the Company, during regular business hours, together with any additional
documents required in the Notice of Exercise.

c. By exercising this option you agree that:

i. the Company may require you to pay to the Company any tax withholding
obligation of the Company arising from (1) your exercise of this option; (2) the
lapse of any substantial risk of forfeiture to which the shares are subject at
the time of exercise; or (3) the disposition of the shares of Common Stock you
acquired upon the exercise of this option;

ii. you will notify the Company in writing within fifteen (15) days after the
date on which you dispose of any of the shares of the Common Stock issued to you
upon your exercise of this option if the disposition of shares occurs within two
(2) years after the date on which you were granted this option or within one (1)
year of the date on which you exercised this option; and

iii. in connection with an underwritten registration of the offering of any
securities of the Company under the Securities Act, the Company (or a
representative of the underwriters) may require that you not sell or otherwise
transfer or dispose of any shares of Common Stock or other securities of the
Company during a period not to exceed one hundred eighty (180) days following
the effective date (the "Effective Date") of the registration statement of the
Company filed under the Securities Act. For purposes of this restriction you
will be considered to own securities which (i) you own directly or indirectly,
including securities held for your benefit by nominees, custodians, brokers or
pledgees; (ii) you may acquire within sixty (60) days of the Effective Date;
(iii) are owned directly or indirectly, by or for your brothers or sisters
(whether by whole or half blood), spouse, ancestors and lineal descendants; or
(iv) are owned, directly or indirectly, by or for a corporation, partnership,
estate or trust of which you are a shareholder, partner or beneficiary, but only
to the extent of your proportionate interest in the corporation, partnership,
estate or trust as a shareholder, partner or beneficiary. You further agree that
the Company may impose stop-transfer instructions on the securities subject to
these restrictions until the end of the period.

7. Option Not Transferable. This option may not be transferred, except by will
or by the laws of descent and distribution, and may be exercised during your
life only by you.

8. Option Not a Service Contract. This option is not an employment contract and
nothing in this option shall be deemed to create in any way whatsoever any
obligation on your part to continue in the employ of the Company, or of the
Company to continue your employment with the Company. In addition, nothing in
this option shall obligate the Company or any Affiliate of the Company, or their
respective shareholders, Board of Directors, officers or employees to continue
any relationship which you might have as a Director or Consultant for the
Company or Affiliate of the Company.

9. Notices. Any notices provided for in this option or the Plan will be given in
writing and will be considered to have been given upon receipt or, in the case
of notices delivered by the Company to you, five (5) days after deposit in the
United States mail, postage prepaid, addressed to you at the address specified
below or at such other address as you later designate in writing to the Company.

10. Governing Plan Document. This option is subject to all the provisions of the
Plan, which is attached as an exhibit to this option. All provisions of the Plan
are hereby made a part of this option. This option is further subject to all
interpretations, amendments, rules and regulations which may from time to time
be set forth and adopted under the Plan. In the event of any conflict between
the provisions of this option and those of the Plan, the provisions of the Plan
shall control.

Exhibits

Siebel Systems, Inc. 1996 Equity Incentive Plan
Notice of Exercise




--------------------------------------------------------------------------------




NOTICE OF EXERCISE

 

SIEBEL SYSTEMS, INC.
4005 Bohannon Drive
Menlo Park, California 94025

Date of Exercise: __________________           

Ladies and Gentlemen:

I elect to purchase under my stock option the number of shares for the price set
forth below.

Type of option:

Incentive

Type of exercise:

Vested shares only

Date stock option was granted:

__________________

Number of shares as to which option is exercised:

__________________

Certificates to be issued in name of:

__________________

Total exercise price:

$ __________________

Cash payment delivered with this notice:

$ __________________

Value of _____ shares of Siebel Systems, Inc. common stock delivered with this
notice: 1

$ __________________

____________

1 Shares must meet the public trading requirements set forth in the option.
Shares must be valued in accordance with the terms of the option being
exercised, must have been owned for the minimum period required in the option,
and must be owned free and clear of any liens, claims, encumbrances or security
interests. Certificates must be endorsed or accompanied by an executed
assignment separate from certificate.

By this exercise, I agree to provide any additional documents you may reasonably
require to complete the exercise of this option and the issuance of shares of
the Common Stock of the Company in accordance with all applicable laws.

I make the following representations with respect to the number of shares of
Common Stock of the Company listed above (the "Shares"), which I am acquiring
for my own account upon the exercise of the Option described above:

I acknowledge that all certificates representing any of the Shares subject to
the provisions of the Option will be endorsed with appropriate legends
reflecting any restrictions under the Company's Articles of Incorporation,
Bylaws and/or applicable securities laws.

I further agree that, if required by the Company (or a representative of the
underwriters) in connection with an underwritten registration of the offering of
any securities of the Company under the Securities Act, I will not sell or
otherwise transfer or dispose of any shares of Common Stock or other securities
of the Company during a period not to exceed one hundred eighty (180) days
following the effective date (the "Effective Date") of the registration
statement of the Company filed under the Securities Act. For purposes of this
restriction I will be considered to own securities that (i) are owned directly
or indirectly by me, including securities held for my benefit by nominees,
custodians, brokers or pledgees; (ii) may be acquired by me within sixty (60)
days of the Effective Date; (iii) are owned directly or indirectly, by or for my
brothers or sisters (whether by whole or half blood), spouse, ancestors and
lineal descendants; or (iv) are owned, directly or indirectly, by or for a
corporation, partnership, estate or trust of which I am a shareholder, partner
or beneficiary, but only to the extent of my proportionate interest in the
corporation, partnership, estate or trust as a shareholder, partner or
beneficiary. I further agree that the Company may impose stop-transfer
instructions with respect to securities subject to the restrictions, described
above, until the end of such period.

Very truly yours,

_________________________________




--------------------------------------------------------------------------------


